Citation Nr: 0740304	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension with erectile dysfunction.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1979 to June 1979 and on active duty from March 2003 to 
August 2004.  He had additional unverified active service 
between those two periods.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran submitted additional medical evidence directly to 
the Board in May 2007 after the certification of this appeal.  
He did not include a waiver of his right to have the 
originating agency initially consider this evidence.  
However, the Board finds that the evidence received is 
cumulative of evidence previously considered by the RO.  
Therefore, the Board may proceed with the appeal.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings have 
never been predominantly 100 or more and his systolic 
readings are not predominantly 160 or more.

2.  The veteran does not have penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hypertension with erectile dysfunction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, 
Diagnostic Code 7101, § 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in March 2006.  Although this letter was not sent 
prior to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
March 2006 notice, the RO readjudicated the veteran's claim 
in February 2007.  Although the veteran submitted additional 
evidence directly to the Board after that date, that 
evidence, as noted above, is cumulative of evidence already 
of record.  There is no indication or reason to believe that 
the ultimate decision of the RO on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that a higher disability rating is not warranted 
for the veteran's hypertension with erectile dysfunction.  
Consequently, no effective date for a compensable rating will 
be assigned, and the failure to provide timely notice with 
respect to that element of the claim is no more than harmless 
error.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Deformity of the penis with loss of erectile power warrants a 
20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Private medical records dated from 2000 to 2003 contain three 
diastolic pressure readings of 100 or more and one systolic 
pressure reading of 160.  However, at least a dozen other 
blood pressure readings reflect that the veteran's diastolic 
pressure generally was below 100 and his systolic pressure 
below 160 during this period.

Service medical records include approximately two dozen blood 
pressure readings recorded between February 2004 and July 
2004, when the veteran first was prescribed medication to 
treat his hypertension.  Only four of these readings reflect 
that his diastolic pressure was equal to or greater than 100, 
and only five readings reflect that his systolic pressure was 
equal to or greater than 160.  

The report of an October 2004 fee-basis examination notes 
blood pressure readings of 147/100, 139/97, and 142/97.  
Outpatient treatment records dated from October 2004 to April 
2007 reflect that the veteran's diastolic pressure equalled 
or exceeded 100 on four visits but was below 100 on at least 
a dozen others.  Only one treatment record documents systolic 
pressure of 160.

The medical evidence of record establishes that the veteran's 
diastolic pressure has never been predominantly 100 or more 
and his systolic pressure has never been predominantly 160 or 
more.  With the few exceptions noted above, the vast majority 
of the medical evidence shows that his blood pressure is 
well-controlled by medication and maintained below the levels 
that would warrant a compensable disability rating.  
Accordingly, an initial compensable rating for hypertension 
is not warranted.

The Board notes that in December 2006 the RO granted the 
veteran's claim for special monthly compensation after it was 
determined that his erectile dysfunction was related to the 
medication he takes for his service-connected hypertension.  
In the February 2007 statement of the case, the RO re-
characterized the veteran's disability as hypertension with 
erectile dysfunction.  The Board has considered whether the 
veteran is entitled to a separate compensable rating for 
erectile dysfunction but has determined that he is not.  
Erectile dysfunction is rated by analogy under Diagnostic 
Code 7522, which provides that deformity of the penis, with 
loss of erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  The report of 
a December 2006 fee-basis examination reveals that the 
veteran experiences loss of erectile power but has no penile 
deformity.  A compensable rating, therefore, is not 
warranted.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's hypertension with erectile dysfunction warranted a 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
hypertension with erectile dysfunction and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability at issue would be to a 
compensable degree.  Therefore, the Board has determined that 
referral of the claim for extra-schedular consideration is 
not warranted.


ORDER

An initial compensable rating for hypertension with erectile 
dysfunction is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


